UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-4776


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

            v.

BILLY E. LUNSFORD, a/k/a Peg-leg,

                 Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Thomas E. Johnston,
District Judge. (2:10-cr-00182-1)


Submitted:    March 2, 2012                 Decided:   March 26, 2012


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mary Lou    Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate     Counsel, Lex A. Coleman, Assistant Federal Public
Defender,     Charleston, West Virginia, for Appellant.    R. Booth
Goodwin,     II, United States Attorney, William B. King, II,
Assistant    United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Billy E. Lunsford appeals his conviction and seventy-

seven     month     sentence         pursuant       to    18    U.S.C.          §§ 922(g)(1),

924(a)(2)     (2006).           On    appeal,       Lunsford         argues       first     that

§ 922(g)(1) is unconstitutional because it violates the Second

Amendment and because he has an “inability to retreat” due to

medical conditions.             Lunsford next argues that his sentence is

procedurally        unreasonable,           asserting          that        the      Guidelines

enhancement for possessing a stolen firearm, USSG § 2K2.1(b)(4),

is invalid because it does not contain a mens rea requirement.

We affirm.

            In United States v. Moore, 666 F.3d 313, 316-17 (4th

Cir. 2012), we held that “§ 922(g)(1) [is] a constitutionally

valid   statute.”          While       we   left     open      the    possibility         of   a

successful        as-applied         challenge,      we     noted          that    the    Moore

defendant    did     not    fall      within     the      category         of     “law-abiding

responsible” citizens that the Second Amendment protects.                                   Id.

(citing    District        of   Columbia       v.    Heller,         554    U.S.     570,    635

(2008)).     Similarly, Lunsford has a record of felony convictions

for uttering, grand theft of a motor vehicle, and delivery of

hydrocodone.        Like the defendant in Moore, and notwithstanding

his limited mobility and any difficulty he may have in defending

himself, Lunsford’s criminal history places him outside of the

category of non-violent, law-abiding citizens protected by the

                                             2
Second Amendment.         See United States v. Torres-Rosario, 658 F.3d

110, 113 (1st Cir. 2011).                  Lunsford’s constitutional challenge

to § 922(g)(1) therefore fails.

            Lunsford next challenges the procedural reasonableness

of his sentence, arguing that the enhancement applied by the

district court is invalid.                     This court reviews a sentence for

reasonableness           “under        a        deferential           abuse-of-discretion

standard.”       Gall v. United States, 552 U.S. 38, 41 (2007).                                  In

determining       procedural      reasonableness,              this       court       considers,

inter alia, whether the district court properly calculated the

defendant’s       Guidelines       range.              Id.    at    49-51.            Lunsford’s

sentencing challenge fails because it was expressly rejected in

United    States    v.    Taylor,      659       F.3d    339,       343    (4th       Cir.    2011)

(“Taylor asks that we invalidate [USSG § 2K2.1(b)(4)(A)] on the

grounds    that    its    lack    of       a    mens    rea    requirement            renders    it

inconsistent       with     federal            law.          This     we       cannot        do.”).

Lunsford’s sentence is therefore not procedurally unreasonable.

            Accordingly,          we       affirm       Lunsford’s             conviction       and

sentence.       We dispense with oral argument because the facts and

legal    contentions       are    adequately           presented          in    the    materials

before    the    court    and     argument          would     not    aid       the    decisional

process.

                                                                                        AFFIRMED



                                                3